Title: To Benjamin Franklin from Caffiéri, 4 June 1780
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
Paris ce 4 juin 1780
Je vien D’aprendre par les papiés Public que Le Congrés De Philadelphie en reconnoissance des services rendu par Le feu comte Pulawski Brigadier General, a résolu qu’un monument public Seroit élevé à La memoire de cet officier et que L’execution en Seroit Confiée a un artiste francois. D’apres cet article je prens La liberté de vous Ecrie pour vous prïér de vouloire bien vous Resouvenire que vous avé eu la bonté de me promette de me charger de L’execution de touts Les Tombeaux que les Etats hunis americquen feuroit faire à l’avenire; Comme il a Du temps quil est question de ce Tombeaux peut-être que J’ay, quel que Concurrent, Sependant a merit Egale jose esperée avoire la preferanc, Pour obtenire Ce monument, j’ay en vous Monsieur une plaine Confience.
J’ay lhonneur D’etre avec respect Monsieur Votre Tres humble et tres obéïssant Serviteur
Caffieri
 
Notation: Caffieri. Paris 4 Jan 80.
